Title: To George Washington from Alexander McDougall, 28 November 1783
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     New York November 28th 1783.
                  
                  Your Excellency may remember, that I gave you early information in the Winter of 1779, when I commanded the Department on Hudsons river, that matters were in a promising train to obtain good intelligence from the Enemy through Captain Hunter.  Your Excellency on that representation approved of my sending him with a Flag in order to obtain intelligence: In the course of that visit to New York, questions that Major Andree put to him was the means of saving West Point; as it raised my Jealousy for the Post, which induced me to put the Division at Danbury in motion before Grass.  Many other services has been rendered by him, and they were so suspected by the Enemy, that Major Andree had his name among others, to be immediately executed on being apprehended. It having become necessary for him, in order to discharge the object of the perilous service he had engaged at my pressing instance to cultivate a good understanding with the Tories in West Chester—That conduct raised Jealousies and suspicions against him very injurious to his reputation: But his own safety and the service rendered it improper not to draw up the Curtain till now.  What services he has rendered under your Excellency’s immediate direction or command, are best known to you—those he has rendered under mine were important.  He seems very solicitous to have a certificate from your Excellency of your opinion of his services and integrity in order that he may be enabled to meet the Calumnies of his Enemies, that the supposed disaffection may not be entailed on his Posterity.  And I cannot but express a wish that your Excellency would be pleased as soon as convenient to gratify him.  If it is enclosed to me it will be handed to him.  I have the honor to be with great truth, your Excellency’s most obedient and most humble servant
                  
                     Alexr McDougall
                  
               